SECOND AMENDMENT AGREEMENT

   

Dated as of April 9, 2003

   

among

   

PHOTRONICS, INC.

   

The Borrowing Subsidiaries Party Hereto

   

The Guarantors Party Hereto

   

The Lenders Party Hereto

   

and

   

JPMORGAN CHASE BANK,

as Administrative Agent   


     SECOND AMENDMENT AGREEMENT, dated as of April 9, 2003, among PHOTRONICS,
INC., a Connecticut corporation (the "Company"), the BORROWING SUBSIDIARIES
party hereto, the GUARANTORS party hereto, the LENDERS party hereto, and
JPMORGAN CHASE BANK, as Administrative Agent.

     WHEREAS, the Company, the Borrowing Subsidiaries, the Lenders and the
Administrative Agent have entered into that certain Credit Agreement dated as of
July 12, 2002 (as amended by that certain First Amendment Agreement dated as of
February 3, 2003 and as in effect prior to the effectiveness of this Agreement,
the "Existing Credit Agreement," and, as amended by this Agreement, the "Amended
Credit Agreement"), pursuant to which the Lenders have agreed, subject to the
terms and conditions therein set forth, to make or participate in Loans to, and
to issue or participate in Letters of Credit for the account of, the Borrowers;

     WHEREAS, the Guarantors have entered into a Guarantee Agreement, pursuant
to which the Guarantors have agreed to guaranty the obligations of the Loan
Parties under the Existing Credit Agreement and the other Loan Documents;

     WHEREAS, the Company, the Borrowing Subsidiaries, the Guarantors, the
Lenders and the Administrative Agent have agreed to enter into this Agreement to
provide for, among other things, the modification of certain covenants and
definitions; and

     WHEREAS, the Loan Documents (including, without limitation, this Agreement
and the Amended Credit Agreement), as amended and supplemented by this Agreement
and as each may be amended or supplemented from time to time, are referred to
herein as the "Amended Loan Documents";

     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

Amendments to Existing Credit Agreement.

     Each of the Borrowers and, subject to the satisfaction of the conditions
set forth in Article III, the Lenders hereby consents and agrees to the
amendments to the Existing Credit Agreement set forth below:

          (a)  Section 1.01 of the Existing Credit Agreement is hereby amended
to add the following new definition in appropriate alphabetical order:

          "Consolidated Capital Expenditures" means, for any period, the dollar
amount of gross expenditures (including Capital Lease Obligations) made by the
Company and its consolidated Subsidiaries for the acquisition of any fixed
assets, real property, plant and equipment, and all renewals, improvements and
replacements thereto (but not repairs thereof) incurred during such period in
each case which are required to be capitalized for financial reporting purposes
in accordance with GAAP.

          (b)  The definition of "Consolidated EBITDA" contained in Section 1.01
of the Existing Credit Agreement is hereby amended to insert ", plus (f) the
aggregate amount of noncash restructuring charges taken during the fiscal
quarter ending on May 4, 2003 in connection with the closure of a manufacturing
facility located in Phoenix, Arizona and related North American manufacturing
network consolidation and reduction-in-workforce up to $40,000,000" immediately
subsequent to "$10,500,000".

          (c)  The definition of "Leverage Ratio" contained in Section 1.01 of
the Existing Credit Agreement is hereby amended to insert "minus Permitted
Investments as of such date" immediately subsequent to "Consolidated
Indebtedness as of such date".

          (d)  Section 4.02(b) of the Existing Credit Agreement is hereby
amended to insert ", the Company will be in pro forma compliance with the
covenants contained in Sections 6.13, 6.14, 6.15, 6.16, 6.17 and 6.18 recomputed
as if such Borrowing or Letter of Credit had occurred on the first day of the
period for testing such compliance" immediately subsequent to "no Default shall
have occurred and be continuing".

          (e)  Section 5.01(c) of the Existing Credit Agreement is hereby
amended to substitute ", 6.18 and 6.20" in place of "and 6.18".

          (f)  The Existing Credit Agreement is hereby amended to add new
Section 5.10 to read as follows:

          SECTION 5.10.  Retirement of 6% Subordinated Notes.  Until no 6%
Subordinated Note is outstanding, the Company will use the proceeds received
from any incurrence of Consolidated Subordinated Indebtedness on or prior to May
15, 2003 to prepay, purchase, redeem, retire or otherwise acquire the 6%
Subordinated Notes within 90 days of such incurrence.



          (g)   Section 6.15 of the Existing Credit Agreement is amended and
restated to read as follows:

          SECTION 6.15. Leverage Ratio. The Company will not permit the Leverage
Ratio as determined as of the end of each fiscal quarter of the Company to be
greater than the applicable ratio set forth in the following table:

If such fiscal quarter ends on:

          

Applicable Ratio

May 4, 2003 or August 3, 2003

      

3.25 to 1.00

November 2, 2003

      

3.00 to 1.00

February 1, 2004 or  May 2, 2004

    

2.50 to 1.00

August 1, 2004 or thereafter

    

2.25 to 1.00

          (h)  Section 6.16 of the Existing Credit Agreement is hereby amended
and restated to read as follows: "SECTION 6.16.  Intentionally Omitted."

          (i)  Section 6.17 of the Existing Credit Agreement is hereby amended
to substitute "1.00" in place of ".75".

          (j)  The Existing Credit Agreement is hereby amended to add new
Section 6.20 to read as follows:

          SECTION 6.20. Capital Expenditures.  The Company will not permit
Consolidated Capital Expenditures for any fiscal year of the Company to exceed
(a) for the fiscal year ending on November 2, 2003, $60,000,000 and (b) for each
fiscal year ending thereafter, $75,000,000.

ARTICLE II

Representations and Warranties

          Each Borrower (as to itself and its subsidiaries) hereby represents
and warrants that as of the Effective Date (as defined in Article III of this
Agreement):

          Section 2.01.  Existing Representations and Warranties.  Each of the
representations and warranties contained in Article III of the Existing Credit
Agreement and in each of the other Loan Documents is true and correct, except
that any representation or warranty limited by its terms to a specific date
shall be true and correct as of such specific date.

          Section 2.02.  No Defaults.  No event has occurred and no condition
exists which would constitute a Default or an Event of Default as defined in the
Existing Credit Agreement, and no event has occurred and no condition exists
which would constitute a Default or an Event of Default as defined in the
Amended Credit Agreement.

          Section 2.03.  Power and Authority; No Conflicts. The execution,
delivery and performance by each of the Loan Parties of the Amended Loan
Documents to which it is a party are within such Loan Party's corporate,
partnership or limited liability company powers and have been duly authorized by
all necessary corporate, partnership or limited liability company and, if
required, stockholder, partner or member action.  Each Amended Loan Document to
which any Loan Party is a party has been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

          Section 2.04.  Governmental Approvals; No Conflicts.  The execution,
delivery and performance by each of the Loan Parties of the Amended Loan
Documents to which it is a party (a) do not require the Company or any
Subsidiary to obtain or make any consent or approval of, registration or filing
with, or other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect or that could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect, (b) will not violate any law or regulation applicable to the Company or
any Subsidiary, or the charter, by-laws or other organizational documents of the
Company or any Subsidiary, or any order of any Governmental Authority applicable
to the Company or any Subsidiary, except as to any law, regulation or order the
violation of which could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Company or any Subsidiary or their respective assets, or give rise to a
right thereunder to require any payment to be made by the Company or any of its
Subsidiaries, except for any such violations, defaults or rights to require
payment that could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, and (d) will not result in the creation
or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

          Section 2.05.  Financial Condition; No Material Adverse Change.  (a)
The Company has heretofore furnished to the Lenders the consolidated balance
sheets of the Company and its consolidated Subsidiaries and the related
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal years ended November 3, 2002, October 31, 2001, October 31, 2000 and
October 31, 1999, such  consolidated financial statements being reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended February 2, 2003,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

          (b)  Since February 2, 2003, there has been no material adverse change
in the business, assets, operations, prospects or condition, financial or
otherwise, of the Company and the Subsidiaries, taken as a whole.

ARTICLE III

Conditions Precedent

          The effectiveness of this Agreement is subject to the condition
precedent that the Administrative Agent and the Lenders shall have received on
or before April 9, 2003 (the "Effective Date") each of the following, in form
and substance satisfactory to the Administrative Agent and the Required Lenders:

          (a)  counterparts of this Agreement executed by each of the Company,
the Borrowing Subsidiaries, the Guarantors, the Administrative Agent and the
Required Lenders;

          (b)  a favorable written opinion (addressed to the Administrative
Agent and the Lenders and dated the Effective Date) of Brenner Saltzman and
Wallman, counsel for the Loan Parties, substantially in the form of Exhibit A;
the Company hereby requests such counsel to deliver such opinion;

          (c)  such documents and certificates as the Administrative Agent or
its counsel may reasonably request relating to the authorization of the
execution, delivery and performance by each Loan Party of the Amended Loan
Documents to which it is a party; and

          (d)  evidence that all fees and other amounts required to be paid
under Section 4.04 of this Agreement shall have been paid in full.

ARTICLE IV

Miscellaneous

          Section 4.01.  Defined Terms.  Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Existing
Credit Agreement.

          Section 4.02.  Nonwaiver.  The terms of this Agreement shall not
operate as a waiver by the Administrative Agent, the Issuing Bank or any Lender
of, or otherwise prejudice, the rights, remedies or powers of the Administrative
Agent, the Issuing Bank or any Lender under the Amended Credit Agreement, under
any other Amended Loan Document or under applicable law.  Except as set forth in
Article I: (i) no terms and provisions of the Loan Documents are modified or
changed by this Agreement; and (ii) the terms and provisions of the Loan
Documents shall continue in full force and effect.

          Section 4.03.  Waivers; Amendments.  Any provision of this Agreement
may be amended or modified only by an agreement or agreements in writing signed
by the Company and the Required Lenders, or by the Company and the
Administrative Agent acting with the consent of the Required Lenders.

          Section 4.04.  Fees and Expenses. The Company agrees to pay on the
Effective Date to the Administrative Agent, for the account of each Lender who
executes this Agreement on or prior to the Effective Date, an amendment fee
equal to .25% of such Lender's Commitment.  The Company shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the preparation and administration of
this Agreement, the other Amended Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated).

          Section 4.05.  Notices. All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy in
accordance with the terms of the Amended Credit Agreement.

          Section 4.06.  Headings. Article and Section headings used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

          Section 4.07.  Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

          Section 4.08.  Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  The Amended Loan
Documents and the separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter thereof. 
Subject to the satisfaction of the conditions set forth in Article III of this
Agreement, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the Company, the Borrowing Subsidiaries, the Guarantors
and the Required Lenders, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

          Section 4.09.  Governing Law.  This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

          Section 4.10.  Reaffirmation. Each of the Loan Parties hereby
unconditionally and absolutely affirms its obligations under each Loan Document
to which it is a party, as herein modified, and agrees that such obligations are
valid and binding upon it, and enforceable against it, without defense, offset
or counterclaim and hereby acknowledges and consents to, and waives all
objections to, all of the transactions contemplated by or consented to under or
in connection with this Agreement.

          Section 4.11.  Consent.  In accordance with the definition of
"Consolidated Subordinated Indebtedness", each of the Lenders hereby consents to
(a) the terms and conditions of Indebtedness in the principal amount of up to
$150,000,000 issued on or prior to May 15, 2003 with subordination provisions
and fundamental change redemption provisions substantially in accordance with
comparable provisions of that certain draft Indenture dated as of April 2003
between the Company and JPMorgan Chase Bank, as Trustee, delivered to the
Lenders on the date hereof and (b) the use of proceeds of the Consolidated
Subordinated Indebtedness in accordance with Section 5.10 of the Amended Credit
Agreement.


          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

COMPANY:

PHOTRONICS, INC., a Connecticut corporation


By  __________________________________
      Name:
      Title:



BORROWING SUBSIDIARIES:

PHOTRONICS (UK) LIMITED, a United Kingdom corporation


By  __________________________________
      Name:
      Title:

By  _________________________________
Name:
Title:


PKL, LTD., a Korean corporation


By __________________________________
Name:
Title:



PHOTRONICS SEMICONDUCTOR MASK CORPORATION, a Republic of China corporation


By  __________________________________
      Name:
      Title:



GUARANTORS:

PHOTRONICS CALIFORNIA, INC., a California corporation


By  __________________________________
      Name:
      Title:


PHOTRONICS TEXAS, INC., a Texas corporation


By  __________________________________
      Name:
      Title:


PHOTRONICS TEXAS I, LLC, a Texas limited liability company


By  __________________________________
      Name:
      Title:


PHOTRONICS TEXAS, I, L.P., a Texas limited partnership


By  __________________________________
      Name:
      Title:





PHOTRONICS INVESTMENT SERVICES, INC., a Nevada corporation


By  __________________________________
      Name:
      Title:


PHOTRONICS-TOPPAN TEXAS, INC., a Texas corporation


By  __________________________________
      Name:
      Title:


PHOTRONICS TEXAS II, LLC, a Texas limited liability company


By  __________________________________
      Name:
      Title:


PHOTRONICS TEXAS II, L.P., a Texas limited partnership


By  __________________________________
      Name:
      Title:


PHOTRONICS ARIZONA, INC., an Arizona corporation


By  __________________________________
      Name:
      Title:




ALIGN-RITE INTERNATIONAL, INC., a California corporation


By  __________________________________
      Name:
      Title:



LENDERS:

JPMORGAN CHASE BANK, individually and as Administrative Agent


By  _________________________________
      Name:
      Title:


HSBC BANK USA


By  _________________________________
      Name:
      Title:


THE BANK OF NEW YORK


By  _________________________________
      Name:
      Title:


FLEET NATIONAL BANK


By  _________________________________
      Name:
      Title:




CITIZENS BANK OF MASSACHUSETTS


By  _________________________________
      Name:
      Title:



LOCAL FRONTING LENDERS:

JPMORGAN CHASE BANK, SEOUL BRANCH


By __________________________________
     Name:
     Title:


JPMORGAN CHASE BANK, TAIPEI BRANCH


By  __________________________________
      Name:
      Title:
